MCDONALD, C. J.
dissenting. I was opposed to the en banc consideration of this case because it was ordered eleven months after argument and just a few weeks before Justice Berdon’s seventieth birthday. Justice Berdon’s disenfranchisement was avoided on the eve of his birthday by a matter of hours and I would have been content to dissent without an opinion were it not for the per curiam opinion. That opinion describes Justice Berdon’s dissent as “inaccurate,” at atime when, under the majority’s reading of the law, Justice Berdon cannot respond.1
*915The majority observes that decisions of this court sometimes may be delayed, as in this case, for a year after argument, but suggests that justices approaching seventy should no longer participate in cases some “three or four” months before their birthdays because it would be unseemly to allow such an old person to conclude cases after seventy. Our constitution does not, however, mandate a constitutional age of disqualification at sixty-nine, sixty-nine and one-half or sixty-nine and three-fourths. See Conn. Const., art. V, § 6. The legislature should consider fixing the problem presented in this very case.
As to the vote of senior justices, Justice Berdon did a service by giving the bar and the public notice of the “policy.” That “policy,” really an unwritten rule adopted without legislative or public oversight, could stand some outside review.
I should conclude by stating that I find nothing inaccurate in Justice Berdon’s last dissent. His record of thoughtful and sometimes provocative opinions is, to me, one consistent with Connecticut tradition begun in the very first opinion published in the Connecticut Reports, when Roger Sherman, who signed the Declaration of Independence, the Articles of Confederation and later the United States constitution in 1787, filed a dissent. Whiting v. Jewel, Kirby (Conn.) 1, 2 (1786) (Sherman, J., dissenting).

 The majority’s use of the term “per curiam” is ironic. The United States Supreme Court has used that term to publish an opinion written or drafted *915by a justice who left the court precipitately before publication. See S. Wasby, S. Peterson, J. Schubert & G. Schubert, “The Per Curiam Opinion: Its Nature and Function,” 76 Judicature 29,30 (1992) (referring to publication of Justice Fortas' opinion in Brandenburg v. Ohio, 395 U.S. 444, 89 S. Ct. 1827, 23 L. Ed. 2d 430 [1969], after his resignation from court).